Citation Nr: 0923591	
Decision Date: 06/23/09    Archive Date: 07/01/09

DOCKET NO.  08-05 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to Dependency and Indemnity compensation 
pursuant to 38 U.S.C.A. § 1318.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1941 to August 
1945.  He died on June [redacted], 2006.  The appellant is his widow.

These matters come before the Board of Veterans' Appeals 
(Board) from an October 2006 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
St. Paul, Minnesota.  

A motion to advance this case on the Board's docket was 
received by the Board on May 15, 2009.  This motion was 
granted by the Board on June 10, 2009 due to the appellant's 
advanced age.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 
20.900(c) (2008). 

FINDINGS OF FACT

1.  The Veteran died on June [redacted], 2006; the death certificate 
lists the immediate cause of death as ischemic 
cardiomyopathy, with underlying pulmonary edema.

2. At the time of the Veteran's death, service connection had 
been established for posttraumatic stress disorder, rated as 
70 percent disabling from January 2002; intervertebral disc 
disease with lumbar stenosis, post operative chronic low back 
pain syndrome, rated as 60 percent disabling from March 1994; 
malaria, rated as non-compensable from March 1947, and 
bilateral hydrocele, post operative, rated as non-compensable 
from January 1957.  These disabilities were rated as 90 
percent disabling when considered on a combined basis.  In 
addition, a total rating for compensation purposes based on 
individual unemployability had been awarded effective from 
October 1996.  The evidence of record does not reflect that 
he had any claim for service connection pending.

3.  Chronic cardiac and pulmonary disabilities were initially 
demonstrated years after service, and have not been shown, by 
competent clinical evidence of record to be causally related 
to, or aggravated by, active service.

4.  The competent evidence does not establish that a service-
connected disability was either the principal or a 
contributory cause of the Veteran's death.  

5.  At the time of the Veteran's death, he was not in receipt 
of, or entitled to receive, compensation for service-
connected disability rated totally disabling for a period of 
at least five years from the date of his discharge from 
active duty.

6.  At the time of his death, the Veteran was not in receipt 
of, or entitled to receive, compensation for service-
connected disability rated totally disabling for a period of 
10 years immediately preceding his death.

7.  The evidence of record does not reflect that the Veteran 
was a former prisoner of war.


CONCLUSIONS OF LAW

1.  The cause of the Veteran's death was not incurred in or 
aggravated by active service, and may not be presumed to have 
been so incurred or aggravated.  38 U.S.C.A. 38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1131, 1137, 1310 (West 2002 & West 
Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3. 312 (2008).

2.  The criteria for establishing entitlement to DIC benefits 
pursuant to the provisions of 38 U.S.C.A. § 1318 are not met.  
38 U.S.C.A. § 1318 (West 2002 & Supp. 2005), 38 C.F.R. §§ 
3.22, 3.102, 3.159 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for service connection, therefore, 
VA is required to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the Court 
expanded the VCAA notice requirements for a Dependency and 
Indemnity Compensation (DIC) claim. In Hupp, the Court held 
that, when adjudicating a claim for DIC, VA must perform a 
different analysis depending upon whether a Veteran was 
service-connected for a disability during his or her 
lifetime. The Court concluded that, in general, section 
5103(a) notice for a DIC case must include: (1) a statement 
of the conditions, if any, for which a Veteran was service-
connected at the time of his or her death; (2) an explanation 
of the evidence and information required to substantiate a 
DIC claim based on a previously service-connected condition; 
and (3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not 
yet service-connected.  In addition, the Court found that the 
content of the section 5103(a) notice letter will depend upon 
the information provided in the claimant's application.  

In VA correspondence to the appellant in August 2006 and 
November 2007, VA informed the appellant of what evidence was 
required to substantiate her claims, and of her and VA's 
respective duties for obtaining evidence.  The correspondence 
to the appellant was deficient in that it did not include the 
criteria for assignment of an effective date, in the event of 
award of the benefit sought, as required by the Court in 
Dingess/Hartman.  However, due to the Board's finding that 
the preponderance of the evidence is against the claims, no 
effective date will be assigned and the appellant cannot have 
been prejudiced by a lack of notice of the criteria for the 
assignment of an effective date.  See Shinseki v. 
Sanders/Simmons, No. 07-1209 (U.S. Sup. Ct. April 21, 2009); 
556 U.S. ____ (2009); Fenstermacher v. Phila. Nat'L Bank, 493 
F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated 
on insufficiency of notice since its purpose had been 
served.").  In order for the court to be persuaded that no 
prejudice resulted from a notice error, "the record must 
demonstrate that, despite the error, the adjudication was 
nevertheless essentially fair."  Dunlap v. Nicholson, 21 
Vet. App. 112, 118 (2007).  Based on the foregoing, a remand 
for compliance with Dingess/Hartman is not necessary.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands that 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant are to 
be avoided).

The November 2007 VA correspondence to the appellant informed 
her of the conditions for which the Veteran was service-
connected at the time of his death, as required by the Court 
in Hupp.  Regarding the timing of the notice, the Court has 
held that compliance with 38 U.S.C.A. § 5103 requires that 
the VCAA notice be accomplished prior to an initial 
unfavorable agency of original jurisdiction determination.  
See Pelegrini, supra.  Because VCAA notice in this case was 
not completed prior to the initial AOJ adjudication denying 
the claims, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  Here, the Board finds that any defect with 
respect to the timing of the VCAA notice was harmless error.  
Although notice of the Veteran's service-connected 
disabilities was provided to the appellant after the initial 
adjudication, the appellant was provided with 60 days to 
submit additional information, and the claims were thereafter 
readjudicated.  The appellant has been provided with every 
opportunity to submit evidence and argument in support of her 
claims, and to respond to VA notices.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  The Board 
finds the VCAA notice requirements have been met in this 
case.

Duty to assist

With regard to the duty to assist, the claims file contains 
the Veteran's death certificate, service treatment records 
(STRs), and VA examination and treatment records.  
Additionally, the claims file contains the appellant's 
statements in support of her claims.  The Board has carefully 
reviewed such statements and medical records, and concludes 
that there has been no identification of further evidence not 
already of record.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the appellant in developing the facts 
pertinent to her claims.  Essentially, all available evidence 
that could substantiate the claims has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Legal criteria

Cause of Death 

The death of a Veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  See 38 U.S.C.A. § 1310; 38 
C.F.R. § 3.312(a).  For a service-connected disability to be 
considered the primary cause of death, it must singly, or 
with some other condition, be the immediate or underlying 
cause, or be etiologically related thereto.  38 C.F.R. § 
3.312(b).  In determining whether a service-connected 
disability contributed to death, it must be shown that it 
contributed substantially or materially, that it combined to 
cause death, or that it aided or lent assistance to the 
production of death.  38 C.F.R. § 3.312(c)(1).

Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  Where the service-connected 
condition affects vital organs as distinguished from muscular 
or skeletal functions and is evaluated as 100 percent 
disabling, debilitation may be assumed.  38 C.F.R. § 
3.312(c)(3).

Medical evidence is required to establish a causal connection 
between service or a disability of service origin and the 
Veteran's death.  See Van Slack v. Brown, 5 Vet. App. 499, 
502 (1993).   

Service connection- in general

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Service connection may also be granted 
for any injury or disease diagnosed after service, when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d).  Generally, service connection requires 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995), Pond v. West, 12 Vet. App. 
341 (1999). 

In addition, certain chronic diseases, including 
arteriosclerosis and/or hypertension, may be presumptively 
service connected if they become manifest to a degree of 10 
percent or more within one year of leaving qualifying 
military service. 38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2008).

Secondary service connection

Disability which is proximately due to, or aggravated by, a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a).

Dependency and Indemnity Compensation (DIC) 

To establish entitlement to DIC benefits under 38 U.S.C.A. § 
1318, it must be shown that the Veteran received, or was 
entitled to receive, compensation at the total disability 
level for a continuous period of 10 or more years immediately 
preceding his death; or, if rated totally disabling for a 
lesser period, was so rated continuously prior to death for a 
period of not less than five years from the date of the 
Veteran's discharge or release from active duty, or the 
Veteran was a former prisoner of war who died after September 
30, 1999, and the disability was continuously rated totally 
disabling for a period of not less than one year immediately 
preceding death.  38 U.S.C.A. § 1318(b).

Analysis

The Board has reviewed all of the evidence in the claims 
file.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, the extensive evidence of record.  
Indeed, the Federal Circuit has held that the Board must 
review the entire record, but does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  Therefore, the Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to the claims.



Cause of Death

The appellant is claiming entitlement to service connection 
for the cause of the Veteran's death.  The Veteran died in 
June 2006.  The Certificate of Death lists the immediate 
cause of death as ischemic cardiomyopathy, with underlying 
pulmonary edema.  

The Veteran was service-connected for PTSD, intervertebral 
disc disease with lumbar stenosis, post operative chronic 
back pain syndrome, malaria, and post operative bilateral 
hydrocele, at the time of his death.  The appellant contends 
that the Veteran's PTSD caused him to develop hypertension, 
which was a cause of his death.

The Veteran's STRs are negative for any complaints of, or 
treatment for, ischemic cardiomyopathy, pulmonary edema, or 
hypertension.  A report of an August 1945 physical 
examination for separation purposes reflects that the 
Veteran's cardiovascular system and lungs were normal.  His 
blood pressure was 140/90.  No diagnosis of hypertension was 
noted.  Post service clinical records establish that coronary 
artery disease, ischemic cardiomyopathy, hypertension and 
pulmonary edema were initially clinically demonstrated years 
after service.

Service connection for pulmonary edema and ischemic 
cardiomyopathy is not warranted as there is no medical 
evidence of record that they are causally related to military 
service.  In addition, service connection for hypertension is 
not warranted as there is no medical evidence of record that 
it is causally related to military service, to include as 
secondary to PTSD.  A July 2007 VA physician opinion reflects 
that the Veteran's hypertension was less likely as not due to 
his PTSD.  In addition, ischemic cardiomyopathy or 
hypertension may not be established on a presumptive direct-
incurrence basis as they were not demonstrated by competent 
clinical evidence of record within one year of his separation 
from service.  The certificate of death lists the interval 
between onset of ischemic cardiomyopathy, and pulmonary 
edema, and death as two weeks.  The appellant, in her 
substantive appeal, avers that the Veteran developed 
hypertension subsequent to service connection for PTSD.  The 
evidence of record includes a November 1997 VA report which 
reflects a notation of hypertension; status post triple 
bypass.  In addition, a VA examination report, dated in March 
2002, reflects a diagnosis of hypertension in November 2001.  
A VA examination report dated in July 2007 reflects that the 
examiner opined that it appears that the Veteran was 
diagnosed with hypertension at some point after 2002.  The 
Board finds that the July 2007 examiner's calculation as to 
the onset of hypertension after 2002 is not material, as the 
first medical evidence of record is within 6 years of 2002 
and is still 52 years after separation from service.  The 
examiner also noted that the Veteran also had coronary artery 
disease with a history of myocardial infarction and cardiac 
bypass surgery in April 1995, approximately 50 years after 
separation from service.  The Board notes that evidence of a 
prolonged period without medical complaint, and the amount of 
time that elapsed since military service, can be considered 
as evidence against the claim.  Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000.)

The appellant contends that the Veteran's hypertension and 
prescribed treatment for hypertension, PTSD, and 
intervertebral disc disease were causes of his heart failure 
and death.  The Board acknowledges that the Veteran had 
several service-connected disabilities at the time of his 
death; however the competent medical evidence of record does 
not reflect that any of his service-connected disabilities, 
to include treatment thereof, was a principal or a 
contributory cause of death.

The evidence of record includes a July 2007 VA physician 
opinion on the cause of the Veteran's death.  The physician 
reviewed the Veteran's claims file and medical records, as 
well as the statements of the appellant.  The examiner's 
opinion is as follows:

There is no evidence to indicate that the 
medications chosen to alleviate the veteran's 
back pain or PTSD or depression contributed to 
his death from heart failure.  That death was 
an outcome of the known progression of end 
stage failure of the heart pump.  The 
[service-connected] malaria, bilateral 
hydrocele, and back pain had no connection to 
the veteran's cause of death.  His surgery for 
the back pain was years prior to his death.  
The malaria and hydroceles were asymptomatic 
in recent years.  Opinion has also been 
requested as to whether the veteran's [service 
connected] hypertension and his non [service 
connected] cardiomyopathy were aggravated by 
the [service connected] post traumatic stress 
disorder and whether anxiety has a 
relationship to his hypertension.  No 
significant symptoms of anxiety were found in 
the available records, but even if was 
present, it is not sufficient to induce 
hypertension. . . ..  This veteran's 
hypertension was diagnosed late in life (about 
four years prior to his death) and therefore 
would not reasonable [sic] be caused by PTSD 
related to combat approximately 60 years 
prior.  Also, the hypertension is not a large 
contributing factor to his ischemic 
cardiomyopathy.  Instead, the clogging of the 
arteries (atherosclerosis) caused that 
condition and the veteran indeed had a history 
of myocardial infarction(s) and had disease 
significant enough to require bypass surgery 
12 years ago. . . the veteran's hypertension 
and ischemic cardiomyopathy was less likely as 
not (less than 50/50 probability) due to or 
aggravated by this [service-
connected]posttraumatic stress disorder.

Because the July 2007 VA physician's opinion is supported by 
rationale, the Board finds it to be highly probative.  
Therefore, the preponderance of the evidence of record is 
against a finding that a service-connected disability was 
either the principal or a contributory cause of the Veteran's 
death.

The appellant may sincerely believe that the cause of the 
Veteran's death was his service-connected disabilities or 
corresponding treatment.  However, as a lay person she is not 
capable of opining on matters requiring medical knowledge or 
expertise.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  As the preponderance of the evidence is against this 
claim, the benefit-of-the-doubt rule does not apply, and the 
claim for service connection for the Veteran's cause of the 
Veteran's death must be denied.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

DIC 

As indicated above, the Veteran died in June 2006.  At the 
time of his death, service connection was in effect for PTSD, 
rated as 70 percent disabling, effective from January 31, 
2002; intervertebral disc disease with lumbar stenosis, post 
operative chronic low back pain syndrome, rated as 60 percent 
disabling, effective from March 25, 1994; malaria, rated as 
non-compensable, effective from March 22, 1947, and bilateral 
hydrocele, post operative, rated as non-compensable, 
effective from January 1957.  These disabilities were rated 
as 90 percent disabling, from January 2002, when considered 
on a combined basis.  (Lumbar disc disease had been 
temporarily rated as 100 percent disabling for convalescence 
purposes from July 27, 2002 to November 1, 2002.)  In 
addition, a total rating for compensation purposes based on 
individual unemployability had been awarded effective from 
October 28, 1996.  These facts are not in dispute, and based 
on the foregoing, the Board finds that the Veteran was not in 
receipt of, or entitled to receive, compensation at the total 
disability level continuously for 10 years immediately 
preceding his death.  In addition, the Veteran's disabilities 
were not rated as 100 percent disability continuously prior 
to death for a period of not less than five years from the 
date of his discharge or release from active duty.  Finally, 
there is no evidence of record that the Veteran was a former 
prisoner of war.

The law is dispositive, and this claim must be denied for 
lack of legal merit. Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  The Board sympathizes with the appellant's 
circumstances, but is obligated to decide cases based on the 
law and the evidence before it.  Harvey v. Brown, 6 Vet. App. 
416, 425 (1994) (holding that the Board is bound by the law 
and is without authority to grant benefits on an equitable 
basis).


ORDER

1.  Entitlement to service connection for the cause of the 
Veteran's death is denied.

2.  Entitlement to Dependency and Indemnity compensation 
pursuant to 38 U.S.C.A. § 1318 is denied.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


